UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------x
UNITED STATES,
                                                                      No. 19 CR 875-LTS
                                   Plaintiff,

                 -against-

ROBERT WADE,

                                    Defendant.
-------------------------------------------------------x



                                                    ORDER

                 A bail hearing is scheduled in this case for March 27, 2020, at 10 a.m. In light of

the ongoing COVID-19 public health emergency and the Court’s emergency procedures, the

scheduled hearing before the undersigned is adjourned and the parties are directed to make

arrangements for a hearing before the Duty Magistrate Judge if Defendant wishes to go forward

with the application in the Defendant’s presence. If the parties are willing to waive the Defendant’s

presence and proceed by telephone conference, the parties must so notify the undersigned’s

chambers by letter filed on ECF by March 25, 2020, at 3:00 p.m., and any defense submission in

connection with such application must be filed on ECF by March 25, 2020, at 5:00 p.m., with any

Government response filed on ECF by March 26, 2020, at 5:00 p.m.

        SO ORDERED.

Dated: New York, New York
       March 24, 2020


                                                                       /s/ Laura Taylor Swain
                                                                       LAURA TAYLOR SWAIN
                                                                       United States District Judge




WADE BAILHRGORD.DOCX                                       VERSION MARCH 24, 2020                     1
